Citation Nr: 0914727	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability from the 
Epstein-Barr virus infection, to include as due to herbicide 
exposure. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had honorable active service from December 1965 
to November 1968.  A Department of Veterans Affairs (VA) 
administrative decision in April 1990 determined that a 
subsequent period of active service from December 1968 to 
August 1974 was under dishonorable conditions and may not be 
considered as a basis for award of VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
VA Regional Office (RO) in St. Louis, Missouri.

In March 1997 the Veteran testified at a hearing before a 
hearing officer at the RO.  In June 1998 he testified at a 
hearing before the undersigned Veterans Law Judge in 
Washington, DC.  Transcripts of both hearings are of record.

When the case was most recently before the Board in May 2007, 
the Board denied the Veteran's the claim for service 
connection for disability from Epstein-Barr virus infection.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2008 the Court issued an order granting a joint 
motion of the parties and remanding the case to the Board for 
actions in compliance with the joint motion.


FINDING OF FACT

Epstein-Barr virus infection was not present in service and 
is not etiologically related to service, to include exposure 
to herbicides in service. 






CONCLUSION OF LAW

The Veteran does not have a disability resulting from 
Epstein-Barr virus infection that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a disability 
resulting from Epstein-Barr virus infection.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued several years prior 
to enactment of the VCAA.  However, the Appeals Management 
Center (AMC) sent the Veteran letters in August 2004 and 
December 2005 advising him of the elements required to 
establish entitlement to service connection and of the 
respective duties of VA and the claimant in obtaining 
evidence; the Veteran had ample opportunity to respond prior 
to issuance of the Supplemental Statement of the Case (SSOC) 
in January 2007.  There is no reason to believe that the 
ultimate decision of the originating agency would have been 
different had VCAA notice been provided at an earlier time.

Although the Veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until January 2007, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran's service treatment records (STRs) are on file, 
as are treatment records from those VA and non-VA medical 
providers identified by the Veteran as having relevant 
records.  In addition, the Veteran has been afforded an 
appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

The Board notes at this point that the Veteran's 
representative asserts the VA examination reports of record 
are inadequate, apparently because the examiners stated it is 
not medically possible to determine when the Veteran 
contracted the Epstein Bar virus (EBV) infection.  The Board 
disagrees with that assertion.  Careful review of the file 
shows that the medical examiners were conscientious and 
thorough.  Several different physicians have been asked to 
determine the date of infection, and all of those physicians 
have responded it is not possible to do so with any degree of 
certainty, and there is no indication that yet another remand 
will produce a different result.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.






Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform disease consistent with chloracne; Type II 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §  3.309(e).  


Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of STRs shows the Veteran was treated in February 1967 
for complaints of sore throat, chest pain, dizziness and a 
sensation of blood rushing to his head; the impression was 
upper respiratory infection.  In March 1968 he was treated 
for complaints of nausea and cramping, stuffy nose, headaches 
and diarrhea; the impression was viral syndrome.  STRs also 
record various complaints of gonorrhea, ear pain, tooth 
problems, skin problems on the back and feet, and injuries to 
the shoulder and knee.  The only abnormality noted on the 
Veteran's discharge physical examination in November 1968 was 
a herpes zoster scar on the left posterior chest.  

The Veteran served in Vietnam from February 1968 to November 
1968.  Exposure to Agent Orange is accordingly presumed.  EBV 
infection is not a disease for which presumptive service 
connection may be granted under 38 C.F.R. § 3.309(e); 
however, the Board will consider whether the evidence 
establishes that EBV is etiologically related to Agent Orange 
exposure.  Combee, 34 F.3d 1039, 1042.

The earliest documentation of EBV is an October 1996 VA 
laboratory report in which a sample of the Veteran's blood 
was subjected to seven different evaluations.  The clinical 
impression was "suggestive of an Epstein-Barr virus 
infection at some undetermined time in the past."  A 
November VA neurology clinic note states tests were positive 
for the EBV antibody, and a November 1996 note from VA 
physician Dr. DT states, "discussed lab evidence previous 
ebstein [sic]-barr infection. Boarderline [sic] low thyroid 
function studies."  Another November 1996 endorsement by Dr. 
DT states, "yearly lab showed (+) Epstein-Barr virus in past 
- probably during military."  

The Veteran testified before the RO hearing officer in March 
1997 that he contracted EBV during military service but did 
not know what it was until it was identified by Dr. DT, who 
also told the Veteran that the EBV was a lifelong condition.

The Veteran testified before the Board in June 1998 that he 
currently had active EBV, and that the disorder was related 
to the herpes infection that had been documented in service.

The results of VA laboratory testing in March 1999 were 
interpreted as suggestive of an EBV infection at some 
undetermined time in the past.  An April 1999 VA endorsement 
by Dr. DT characterized the recent laboratory test as being 
still positive for EBV, which was causative for chronic 
fatigue.  

The Veteran had a VA medical examination in September 1999 in 
which the examiner, Dr. TD, noted the Veteran was evaluated 
for EBV in 1996; it was noted at the time the Veteran had a 
previous infection of EBV.  The Veteran reported current 
fatigue and recurrent night sweats; he denied any known 
history of mononucleosis and denied previous treatment for 
either mononucleosis or EBV.  The Veteran did not recall the 
specific date of onset of symptoms.  Dr. TD noted the only 
clinical manifestation of illness was fatigue.  Physical 
examination revealed no lymphadenopathy, and the posterior 
oropharynx was without any exudates or erythema.  Dr. TD 
reviewed the claims file, including the serology results and 
the comments by Dr. DT, and stated there was no evidence of 
any current or active infection in the serology reports; the 
examiner also stated Dr. DT's note stating the Veteran had 
EBV "most probably during military service" was not 
substantiated. Finally, Dr. TD stated it was not possible to 
determine when the infection was contracted; serology could 
only determine whether there was an infection in the past and 
whether there is a current active infection. 

An April 2000 VA treatment note by Dr. DT disputes the 
finding by VA compensation and pension (C&P) physicians that 
EBV had resolved.  Specifically, since the March 1999 
laboratory analysis showed positive viral titer of 1:1280 
(with normal being <1:40), and since titer usually decreases 
if resolved, Dr. DT stated there was no evidence the 
condition had actually resolved.  Dr. DT also cited the 
Veteran's chronic fatigue as suggestive the EBV had not 
resolved.  

The Veteran was referred to the VA oncology clinic by Dr. DT 
in October 2002 due to perceived persistently abnormal 
laboratory differentials.  Serology results were noted in 
detail.  The interpretation was suggestive of EBV at some 
undetermined time in the past; the physician also noted the 
etiology for chronic fatigue and night sweats was not clear.

The Veteran had a VA examination in December 2002 in which he 
complained of fatigue, headache, visual disturbances, 
asthenia, stiffness of the shoulders, service-connected PTSD, 
and his immune system "shutting down."  The Veteran stated 
his fatigue, headache and asthenia began to develop about a 
year after his Vietnam service.  The examiner, Dr. DK, 
reviewed the claims files and noted the Veteran's objective 
and subjective history in detail.  Dr. DK performed a 
physical examination of the Veteran and noted observations in 
detail.  Dr. DK's diagnosis was no evidence of EBV infection 
and only a rather vague history that includes a history of 
EBV infection; Dr. DK stated an opinion that EBV infection 
did not relate to the Veteran's present health picture and 
was not service-connected.  Dr. DK also stated an opinion 
that the Veteran's main complaints of fatigue and asthenia 
were primarily neuropsychiatric in origin and certainly 
related to his PTSD and depressive symptoms.  In summary, Dr. 
DK opined the Veteran's past questionable EBV infection was 
not related to his current problems.

Serology samples taken in December 2002 in support of the VA 
examination above showed that the test for EBV 
vasoconstrictor assay (VCA) immunoglobulin M (IgM) antibodies 
(AB) was negative, but the test for EBV VCA immunoglobulin G 
(IgG) AB was positive.  The test for Epstein-Barr nuclear 
antigen (EBNA) was also positive.  An endorsement by the 
attending physician in January 2003 noted history of chronic 
fatigue and laboratory evidence of prior EBV infection.

The Veteran was referred to a VA infectious disease 
specialist in May 2003 to follow up complaints of generalized 
pain and weakness.  The physician, Dr. HBB, noted both EBV 
IgG and EBNA would remain positive lifelong once infected.  
Dr. HBB stated he would order EBV deoxyribonucleic acid (DNA) 
and polymerase chain reaction (PCR) testing to clarify and 
convince the Veteran that EBV was probably not the cause of 
his symptoms.  

In June 2003 Dr. HBB noted EBV DNA PCR was positive, 
indicating current activity that may have been contributing 
to some of the Veteran's current symptoms.  A subsequent note 
by Dr. HBB in September 2003 states he advised the Veteran 
that he had EBV infection that might be causing some of his 
fatigue, but at this point it had done no organ damage.  He 
also advised the Veteran there is no treatment for this 
infection.  

However, in a November 2003 treatment note Dr. HBB stated he 
advised the Veteran it is unlikely his symptoms come from 
previous EBV infection.  In December 2003 Dr. HBB advised the 
Veteran that the most recent lab results showed his EBV was 
not currently active but would remain in the body for the 
rest of his life and may become active when the immune system 
becomes weak.  At the moment there was no concern about this 
issue. 

An October 2004 VA treatment note by Dr. PV states the 
Veteran was currently in the appeals process to get service 
connection for Agent Orange exposure and EBV.  Dr. PV 
obligingly entered an impression of EBV with some chronic 
fatigue symptoms and history of Agent Orange exposure, and 
stated an intention to refer the Veteran to the rheumatology 
clinic.

The Veteran was referred to the VA rheumatology clinic in 
December 2004 for history and evaluation of EBV infection, 
Agent Orange exposure and chronic fatigue symptoms.  The 
clinical impression was normal labs, fatigue probably due to 
disordered sleep, mild fibromyalgia syndrome and depression.

In December 2004 Dr. DK, the VA physician who had examined 
the Veteran in December 2002, reviewed the file to include VA 
and non-VA treatment records that had not been available for 
review in December 2002.  After de novo review, including the 
new information, Dr. DK stated an opinion that it was not 
possible to determine when the EBV antibodies developed and 
when the EBV infection actually occurred.  Dr. DK also stated 
an opinion that the Veteran did not currently have any 
illness that would result in a disability relating to EBV 
infection.  Dr. DK further stated that Agent Orange exposure 
was not related in any way to EBV virus antibodies.  Dr. DK 
consulted with an in-house infectious disease specialist at 
the same VA medical center, who concurred that these 
conclusions were correct.  Accordingly, Dr. DK stated an 
opinion that it is not likely the Veteran's EBV infection, 
creating the antibodies which were discovered in 1996, is 
related to military service.

The Board has carefully reviewed the medical evidence to 
determine whether the Veteran has had a disability caused by 
active EBV infection at any time during the pendency of the 
claim; see McClain v. Nicholson, 21 Vet. App. 21 Vet. App. 
319, 321 (2007).  In this regard the medical evidence is 
inconsistent.  Dr. DT asserted clinical evidence showed 
active EBV infection at times when VA examiners Drs. TD and 
DK asserted the contrary.  Dr. HBB, an immunologist, 
apparently considered the Veteran to have an active infection 
in June-September 2003 but he specifically found no active 
infection in November-December 2003.  Based on the 
conflicting medical opinion the Board finds that the evidence 
is in equipoise regarding whether the Veteran has had an 
active EBV infection at any time during the period of this 
claim.

The Board accordingly turns its attention to the question of 
whether EBV infection was incurred in military service, to 
include as consequent to Agent Orange exposure.  

The great weight of medical opinion states it is impossible 
at this point to ascertain when the Veteran may have acquired 
the EBV infection.  Two succinct but contrary opinions are of 
record in regard to military service: the November 1996 
treatment note by Dr. DT states EBV was acquired "probably 
during military" while the December 2004 opinion of Dr. DK 
states it is not likely the Veteran's EBV infection, creating 
the antibodies which were discovered in 1996, is related to 
military service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  
 
The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this case, for the reasons expressed below the Board finds 
the opinion of Dr. DK to be the more competent and probative 
regarding the question of whether the Veteran acquired EBV 
infection during military service.

Drs. DT and DK both had ample opportunity to examine the 
Veteran prior to arriving at their opinions, Dr. DT because 
he was the Veteran's primary care physician and Dr. DK 
because he performed a physical examination.  However, the 
Board notes that the November 1996 treatment note by Dr. DT 
is intended, on its face, to be a clinical impression rather 
than a definitive opinion of nexus.  The December 2004 report 
by Dr. DK, on the other hand, was prepared in specific 
response to the Board's request for a medical opinion 
regarding the etiology of the claimed disorder.  The Board 
accordingly accords greater probative value to the opinion of 
Dr. DK.

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  In this case, Dr. DK reviewed 
the Veteran's claims file; Dr. DT did not demonstrably have 
access to the entire claims file but did consider the 
Veteran's clinical VA treatment records.  The Board 
acknowledges that access to the claims file, in and of 
itself, does not always make one medical opinion more 
probative than another.  However, given that the issue on 
appeal is whether the Veteran had the claimed disease in 
service, the Board finds that greater probative value must be 
assigned to the opinion of the physician who demonstrably 
reviewed the Veteran's STRs.

Finally, in assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  In this regard Dr. DT provided no 
rationale whatsoever for his opinion.  The opinion of Dr. DK 
is circuitous - because it is impossible to determine when 
the EBV infection was acquired, and because the EBV was not 
identified until many years after military service, it is not 
likely the infection was acquired during service - but the 
rationale was sufficiently convincing to be endorsed by a 
specialist in infectious diseases.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has considered lay evidence offered by the Veteran.  

Lay evidence includes an October 2004 treatment note from 
HRD, PhD, stating that Dr. HRD was currently treating the 
Veteran for his service-connected PTSD.  The letter asserts 
the Veteran had been diagnosed as having mononucleosis, which 
is a clinical syndrome caused by EBV and is associated with 
chronic fatigue, anxiety and stress.  The letter asserts EBV 
has been associated with Agent Orange exposure, and that 
veterans diagnosed as suffering from Gulf War Syndrome have 
high levels of EBV.

The Board considers the letter from Dr. HRD to be lay 
evidence because a psychologist, while competent to opine 
regarding mental disorders, is not competent to opine 
regarding the etiology of a medical complaint.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (a medical professional is 
not competent to opine as to matters outside his scope of 
expertise).  Although Dr. HRD asserted the Veteran had been 
diagnosed with mononucleosis, and also asserted that EBV is 
associated with Agent Orange and with Gulf War Syndrome, 
there is no competent medical evidence whatsoever 
corroborating or validating any of those assertions.

The file also contains lay statements from three of the 
Veteran's pastors stating the Veteran is a fine person who 
deserves a sympathetic review of his claim.  None of these 
letters professes to provide an opinion regarding a 
relationship between the claimed EBV and military service; 
they are accordingly not probative of the issue on appeal.

The Veteran has variously asserted opinions that his EBV 
infection is manifested by chronic fatigue and was acquired 
due to Agent Orange exposure and to herpes virus exposure.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology, including fatigue.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, lay persons are not competent to opine as 
to medical etiology or render medical opinions.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 
Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   In 
this case, given that the most competent and probative 
medical opinion of record does not support the Veteran's 
theories of in-service incurrence, none of the three 
conditions apply.

The Board also notes at this point that the Veteran reported 
to a VA examiner that his symptoms began the year after he 
returned from Vietnam.  The Veteran returned from Vietnam in 
November 1968, and he is barred from receiving benefits for 
the period of service from December 1968 to August 1974 
because his discharge was determined to be under dishonorable 
conditions.  Accordingly, to the extent that the Veteran has 
credibly reported the onset of symptoms, his symptoms did not 
begin during a period of service on which an award of 
benefits can be based.

Accordingly, based on the medical and lay evidence of record, 
the Board finds that the criteria for service connection for 
EBV infection are not met, and the claim must be denied.


ORDER

Service connection for disability from the Epstein-Barr virus 
infection is denied.



____________________________________________
Shane A.  Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


